


Exhibit 10.25

DESCRIPTION OF COMPENSATION PROGRAM FOR
NAMED EXECUTIVE OFFICERS FOR
FISCAL YEAR ENDING MARCH 31, 2008

          On May 31, 2007, a committee comprised of all of the independent
directors of Quality Systems, Inc. (the “Company”), approved a compensation
program for the Company’s key personnel, including its named executive officers,
for the fiscal year ending March 31, 2008. The compensation program includes
cash salary levels and both non-equity and equity incentive compensation
components as described below.

          Future cash salary levels for the Company’s named executive officers
were set as follows:

 

 

 

 

•

Lou Silverman – $440,000 (to increase from $400,000), effective November 1,
2007;

 

 

 

 

•

Pat Cline - $495,000 (to increase from $450,000), effective November 1, 2007;

 

 

 

 

•

Greg Flynn - $250,000 (to increase from $230,000), effective November 1, 2007;
and

 

 

 

 

•

Paul Holt - $250,000 (to increase from $230,000), effective July 23, 2007.

          The non-equity incentive compensation component for named executive
officers provides as follows:

 

 

 

 

(i)

for Lou Silverman, the Company’s President and Chief Executive Officer, cash
compensation of up to $475,000 may be earned based on meeting certain target
increases in earnings per share (“EPS”) performance and revenue growth during
the fiscal year as well as meeting certain operational requirements established
by the Board of Directors; of the total $475,000 potential cash compensation,
40% is allocated to the EPS performance criteria, 40% is allocated to the
revenue growth criteria and the remaining 20% is discretionary and is allocated
in part to the operational requirements criteria.

 

 

 

 

(ii)

for Pat Cline, the President of the Company’s NextGen Healthcare Information
Systems Division, cash compensation of up to $550,000 may be earned based on
meeting certain target increases in EPS performance and revenue growth during
the fiscal year as well as meeting certain operational requirements established
by the Board of Directors; of the total $550,000 potential cash compensation,
40% is allocated to the EPS performance criteria, 40% is allocated to the
revenue growth criteria and the remaining 20% is discretionary and is allocated
in part to the operational requirements criteria.

 

 

 

 

(iii)

for Greg Flynn, the Executive Vice President/General Manager of the Company’s
QSI Division, cash compensation of up to $80,000 may be earned based upon the
achievement of certain qualitative and quantitative goals related to both QSI
Division performance and other corporate objectives as approved by the
Compensation Committee of the Board of Directors and the Board of Directors; of
the total $80,000 potential cash compensation, payment of up to $50,000 is based
on achievement of quantitative goals, and payment of the remaining amount


--------------------------------------------------------------------------------




 

 

 

 

 

(up to the $80,000 total) is discretionary based on achievement of qualitative
goals; and

 

 

 

 

(iv)

for Paul Holt, the Company’s Chief Financial Officer and Secretary, cash
compensation of up to $80,000 may be earned based upon the achievement of
certain qualitative goals as approved by the Compensation Committee and the
Board of Directors.

          The equity incentive component of the compensation program provides
that the named executive officers are eligible to receive an aggregate of up to
160,000 options to purchase the Company’s common stock based on meeting certain
target increases in EPS performance and revenue growth during the fiscal year as
follows: Louis Silverman - 40,000 options; Patrick Cline - 100,000 options; Greg
Flynn - 10,000 options; and Paul Holt - 10,000 options. Of the total 160,000
potential options, 50% are allocated to the EPS performance criteria and 50% are
allocated to the revenue growth criteria. If earned, the options would be issued
pursuant to one of the Company’s shareholder-approved option plans, have an
exercise price equal to the closing price of the Company’s shares on the Nasdaq
Global Select Market (or such other market upon which such shares then trade) as
of the date of grant, a term of five years, vest in four equal, annual
installments commencing one year following the date of grant and be granted
pursuant to the Company’s standard stock option agreement.

-2-

--------------------------------------------------------------------------------